Citation Nr: 0700221	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  02-15 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected diabetes mellitus.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected diabetic ulcer of the right 
toe.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.






WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from March 1968 to 
October 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from the RO.  

The issue of an initial evaluation in excess of 10 percent 
for the service-connected diabetic ulcer of the right toe is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.   


FINDING OF FACT

The service-connected diabetes mellitus currently is not 
shown to require regulation of the veteran's activities; 
diet, episodes of ketoacidosis or hypoglycemic reactions or 
other manifestations requiring hospitalizations are not 
demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 20 percent for service-connected diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.119 including Diagnostic Code 7913 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).   

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having reviewed the record on appeal, the Board 
concludes that the notice requirements of VCAA have been 
satisfied with respect to the issue decided herein.  

In January 2006, the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish entitlement to an increased 
evaluation.  In accordance with the requirements of VCAA, the 
letter informed the veteran what evidence and information he 
was responsible for and the evidence that was considered VA's 
responsibility.  

The letter explained that VA would make reasonable efforts to 
help him get additional evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  Additional private medical 
evidence was received from the veteran.  

In the above-noted letter, the veteran was also advised about 
submitting additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The veteran was informed in an October 2006 letter of the 
applicable regulations on disability ratings and effective 
dates if either of his claims was granted, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that there 
are applicable VA examination and treatment records on file, 
including on VA examination in March 2002.  

Based on the above, the Board concludes that there is 
sufficient medical evidence on file on which to make a 
decision on the issue addressed herein.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims files.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds,  444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  

Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7 (2006).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  The Board notes that 
Fenderson is applicable to the veteran's claim for an initial 
compensable evaluation for service-connected diabetes 
mellitus.  


The Rating Criteria

In this case, the RO has evaluated the service-connected 
diabetes mellitus as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913 (2006).  

Under this section, a 20 percent evaluation is assigned for 
diabetes mellitus requiring insulin and a restricted diet, or 
an oral hypoglycemic agent and a restricted diet.  

A 40 percent evaluation is warranted for the requirement of 
insulin, a restricted diet, and regulation of activities.  

A 60 percent evaluation is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A 100 percent rating is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

Complications of diabetes mellitus are to be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1) 
(2006).  


Analysis

The veteran is currently assigned a 20 percent evaluation for 
his service-connected diabetes mellitus.  

To warrant an evaluation in excess of 20 percent for diabetes 
mellitus, there would need to be evidence showing that the 
condition requires insulin, a restricted diet and regulation 
of the veteran's activities.  

There is evidence on file that the veteran is taking insulin 
and follows a restricted diet.  Consequently, it must be 
determined whether his service-connected diabetes requires 
regulation of his activities.  

When examined by VA in March 2002, it was noted that his 
weight appeared stable, at 289 pounds and that he followed a 
low sugar diet.  He denied restriction of activities due to 
his diabetes mellitus, and subsequent treatment records also 
do not show restriction of activities due to diabetes 
mellitus.  

According to the applicable VA regulation, the regulation of 
activities refers to avoidance of strenuous occupational and 
recreational activities.  In fact, there is no medical 
evidence on file that the veteran was medically restricted 
from occupational or recreational activities.  

There also is no showing of episodes of ketoacidosis or 
hypoglycemic reactions or other complications requiring 
hospitalization or other medical intervention or reflective 
debilitation.  

Consequently, the Board finds that an evaluation in excess of 
20 percent for service-connected diabetes mellitus is not 
assignable in this case.  



ORDER

An evaluation in excess of 20 percent for service-connected 
diabetes mellitus is denied.  




REMAND

A review of the record reveals that the veteran complained in 
December 2002 and January 2003 that the pain from his 
service-connected diabetic ulcer of the right foot has gotten 
worse, and it was reported on VA examination in March 2003 
that the right foot was still tender.  There is no more 
recent VA compensation evaluation of this disability.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2006), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the current severity of a disability.  
See also 38 C.F.R. § 3.159 (2006).  

Based on the above, this remaining matter is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
his service-connected diabetic ulcer of 
the right foot since March 2003, the 
date of the most recent VA examination 
of the feet.  After securing any 
appropriate consent from the veteran, VA 
must obtain any such treatment records 
that have not previously been associated 
with the veteran's VA claims folder.  

2.  If VA is unsuccessful in obtaining 
any medical records identified by the 
veteran, it must inform the veteran of 
this and request him to provide copies 
of the outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  

3.  After the above, the RO must arrange 
for VA examination to determine the 
current nature and severity of the 
veteran's service-connected diabetic 
ulcer of the right foot.  All pertinent 
symptomatology and findings must be 
reported in detail, to include 
measurement of the area in question in 
square inches or centimeters.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  A complete rationale for 
all opinions must be provided.  The 
report prepared must be typed.  

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In 
the event that the veteran does not 
report for any of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Following completion of all 
indicated development, the RO must 
readjudicate the veteran's claim for an 
initial evaluation in excess of 10 
percent for service-connected diabetic 
ulcer of the right foot, based on all 
relevant evidence on file, to include 
consideration of Diagnostic Codes 5284 
and 7801.  If the issue continues to be 
denied, the RO must provide the veteran 
and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may present additional evidence or argument while 
the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


